Order entered October 21, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01219-CV

                           IN RE ALFRED LEE STONE, Relator

                 Original Proceeding from the 283rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F-91-42452

                                           ORDER
       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus as

to the request that we order the trial court to rule and DISMISS the petition for writ of

mandamus for want of jurisdiction as to the request that we order the trial court to withdraw the

expert testimony order.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE